Citation Nr: 1104174	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for weakness/dizziness.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1972, which included a tour in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a November 2005 rating decision of the RO in 
Phoenix, Arizona.  The Veteran later relocated to the 
jurisdiction of the RO in Boise, Idaho, where he testified before 
the undersigned in August 2009.  A transcript of the hearing is 
of record.  The Veteran subsequently relocated to the 
jurisdiction of the RO in Portland, Oregon.

The Board notes that the claim of service connection for a 
psychiatric disorder, to include PTSD, was originally raised a 
claim of service connection for PTSD.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental health 
disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record.  The 
record reflects psychiatric diagnoses other than PTSD, namely 
depression.  Hence, the Board has recharacterized the issue to 
ensure these additional diagnoses are considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board has also 
recharacterized the issue of entitlement to service connection 
for irritable bowel syndrome to more broadly include entitlement 
to service connection for a gastrointestinal disability.  Id.

The issue of service connection for headaches has been 
raised by the record (see May 2009 statement), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, entitlement to service connection for 
tinnitus, and entitlement to an initial evaluation in excess of 
10 percent for service-connected right knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Board received a written request from the Veteran's 
representative that the appeal as to the issue of entitlement to 
service connection for weakness and dizziness be withdrawn.

2.  There is no diagnosis of a current gastrointestinal 
disability of record.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
weakness and dizziness have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  A gastrointestinal disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter-Withdrawn Appeal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).

In a written statement dated in October 2008, the Veteran's 
representative requested to withdraw the Veteran's appeal as to 
the issue of entitlement to service connection for weakness and 
dizziness.

Because the Veteran's representative has clearly indicated the 
Veteran's desire to withdrawal the appeal as to that issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issue of entitlement to service 
connection for weakness and dizziness and it is therefore 
dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined 
VA's duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in letters dated in August 2004 and 
December 2004, prior to the initial adjudication of the claim.  
The Veteran also received notice regarding the disability rating 
and effective date elements of the claims in the March 2006 
letter.  See Dingess/Hartman, supra.  VA's duty to notify is 
accordingly satisfied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  The Veteran has submitted private 
statements from his mother, wife, former wife, as well as 
articles regarding various disorders printed from the Internet, 
and provided testimony before the undersigned.  Significantly, 
neither he nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.

Neither an examination nor an opinion were obtained in 
conjunction with the Veteran's claim for service connection.  VA 
is required to seek an examination and medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
C.F.R. § 3.159(c)(4).

In this instance, however, the current medical evidence fails to 
establish a diagnosis of a gastrointestinal disability.  
Therefore, the threshold requirement under 38 C.F.R. § 
3.159(c)(4) has not been met, and VA is not required to provide 
an examination or obtain an opinion.  In all, the duty to assist 
has been fulfilled.
Service Connection

Generally, establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability benefits. With specific regard 
to lay evidence, the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007). For example, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). Regarding nexus, although without describing 
specific situations, the Federal Circuit also has explicitly 
rejected the view that medical evidence is necessarily required 
when the determinative issue is etiology.  See id., at 1376-77.  
In short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In his August 2009 testimony before the undersigned, the Veteran 
dated the onset of his gastrointestinal symptoms to the birth of 
his second daughter in 1978.  However, he was unclear as to 
whether he was ever diagnosed with the disability.

The initial element of service connection is medical evidence of 
a currently diagnosed disability.  The Court has held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
extensive record has been reviewed.  Although there are scattered 
references to a prior history of stomach ulcers, gastroesophageal 
reflux disease, and peptic ulcer disease (see, e.g., an April 
2006 outpatient record from V.G.R., M.D., and a January 2005 and 
May 2008 VA outpatient records), the treatment reports of record 
contain no diagnosis of a gastrointestinal disability since the 
date the Veteran filed his claim for benefits in October 2004.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for a diagnosis of a disability by 
history). Furthermore, to the extent the record reflects 
complaints of stomach pain and cramping, symptoms such as pain 
alone, without a diagnosed or identifiable underlying condition 
does not constitute a disability for which service connection may 
be granted.  Id.

The Court has specifically disallowed service connection where 
there is no present disability: "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . . In the 
absence of proof of a present disability there can be no valid 
claim [for service connection]."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, service connection for a 
gastrointestinal disability must be denied.


ORDER

The appeal as to the issue of service connection for weakness and 
dizziness is dismissed. 

Service connection for a gastrointestinal disability is denied.




REMAND

Acquired Psychiatric Disorder, to include PTSD

The Veteran alleges that he has a psychiatric disorder, to 
include PTSD, arising from events from Vietnam service.  He 
referred generally to being in a war zone, being exposed to Agent 
Orange, his concern about the effect of that exposure on his 
family, an incident in Vietnam where he had to retrieve a part 
from a downed F-4, and hearing incoming rocket and mortar fire.  
In his testimony before the undersigned, he again referred 
generally to incoming rocket fire and the landing of one rocket 
that was a dud while he was in the latrine.  He also referred to 
his concern for his daughters, who were all either born with or 
later developed health problems, as well as his actions in 
Vietnam of leaving behind a pregnant woman.

Lay statements from the Veteran's former and current spouse 
describe the Veteran as being withdrawn and detached continuously 
since his return from Vietnam.   

VA treatment records reflect a diagnosis of depressive disorder 
NOS and rule out ("r/o") PTSD.  The events discussed by the 
Veteran in those treatment reports were repeatedly his concerns 
for his daughters' health and his actions in Vietnam of leaving 
behind a pregnant woman.  Based on the above, a VA psychiatric 
examination to fully assess the nature and etiology of the 
Veteran's psychiatric disorder should be scheduled on remand.

Furthermore, as the RO has not developed or adjudicated the 
matter of service connection for a psychiatric disability other 
than PTSD, such must be completed on remand, including by 
providing the Veteran with any notice required under the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  The provisions of 
this amendment apply to applications for service connection for 
PTSD that were appealed to the Board before July 12, 2010, but 
have not been decided by the Board as of July 12, 2010, which 
includes the present appeal.  75 Fed. Reg. 39,852 (Jul. 13, 
2010); 75 Fed. Reg. 41,092 (Jul. 15, 2010) (to be codified at 38 
C.F.R. § 3.304).  These amendments should be considered upon 
readjudication.

Tinnitus

The Veteran has described a plausible account of an incident in 
service after which the he remembered experiencing tinnitus, or 
pain, buzzing, and ringing in his ears.  In statements dated 
October 2004 and May 2009 the Veteran described a flight on a C-
141 during which the aircraft was rapidly depressurized and he 
then felt the pain and buzzing in his ears.

Tinnitus was listed in the Veteran's VA treatment records as a 
current problem in the May 2005 Agent Orange Registry 
examination, and in October 2005, as the Veteran was evaluated as 
a new patient at the Phoenix VAMC. 

The Veteran should be afforded a VA examination to determine the 
nature and etiology of what appears to be a diagnosis of 
tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right knee

In his December 2005 notice of disagreement, received by the RO 
in January 2006, the Veteran stated that he quit work because of 
his right knee and other service connected conditions.  At the 
November 2008 VA examination, the Veteran reported that he had 
left his employment in 2005 due to the difficulty walking and 
climbing stairs, and the Veteran subsequently testified that his 
right knee disability caused difficulty negotiating stairs, which 
was one reason he left work.  See the August 2009 hearing 
transcript, page 3.  The Veteran has therefore raised the issue 
of a total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability); see also Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a 
TDIU is raised as part of an increased rating claim only when the 
Roberson requirements are met). The Court recently held that a 
request for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.  As such, future adjudication of the Veteran's claim 
should include the issue of TDIU, in accordance with the holding 
in Rice.

Moreover, while the Veteran was afforded VA examinations in 
January 2006 and November 2008 addressing his right knee 
disability, these examination reports do not contain a discussion 
of the impact of this disability on his ability to obtain or 
maintain gainful employment.  Therefore, further development is 
warranted to ascertain whether Veteran's service-connected right 
knee disability renders him unable to secure or follow a 
substantially gainful occupation.

Finally, the last record of VA outpatient treatment from the 
Boise VA Medical Center (VAMC) obtained by the RO is dated in 
September 2008, and the Veteran since relocated to Oregon in 
March 2010.  Updated treatment records should be associated with 
the claims folder, as they could potentially affect the outcome 
of the issues currently on appeal.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).




Accordingly, these remaining issues are REMANDED for the 
following action:

1.  Send the Veteran a letter providing him 
with the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) for a claim 
of service connection for an acquired 
psychiatric disorder other than PTSD and 
provide the Veteran and his representative 
sufficient opportunity to respond to the 
notice.

2.  Obtain VA treatment records from the 
Boise VAMC dated from September 2008, and any 
records of treatment at VA facilities in 
Oregon dated from March 2010.  If records for 
these time periods do not exist or are not 
available, the file should be clearly 
annotated to that effect.

3.  Schedule the Veteran an appropriate 
audiological examination for tinnitus.  The 
examiner must review the Veteran's claims 
file and must explain the complete rationale 
for all opinions expressed and conclusions 
reached.  Following examination of the 
Veteran, review of his pertinent medical 
history and competent lay statements 
regarding observable symptomatology, the 
examiner should opine whether it is at least 
as likely as not (meaning at least 50-percent 
probable) that tinnitus is related to noise 
exposure during the Veteran's military 
service.

4.  Then schedule the Veteran for a VA 
psychiatric examination to determine whether 
he has any psychiatric disorder related to 
events that occurred during service.  The 
examiner must review the Veteran's claims 
file and must explain the complete rationale 
for all opinions expressed and conclusions 
reached.  Following examination of the 
Veteran, review of his pertinent medical 
history and competent lay statements 
regarding observable symptomatology, the 
examiner should identify all current 
psychiatric disorders.  The examiner should 
then respond to the following questions:

(A) Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to 
the Veteran's period of active service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify the 
specific stressor(s) upon which the diagnosis 
is based and explain whether the claimed 
stressor(s) is/are related to the Veteran's 
fear of in-service hostile military or 
terrorist activity.

(2) If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not meet 
the criteria for the diagnosis.

5.  Then schedule the Veteran for a VA joints 
examination to determine the impact of the 
Veteran's right knee disability on his 
ability to secure and follow a substantially 
gainful occupation.  The examiner must review 
the Veteran's claims file and must explain 
the complete rationale for all opinions 
expressed and conclusions reached.  Following 
examination of the Veteran, review of his 
pertinent medical history and competent lay 
statements regarding observable 
symptomatology, the examiner should provide 
an opinion as to whether the Veteran is 
unable to secure and follow a substantially 
gainful occupation by reason of his service-
connected right knee disability.  
6.  After completion of the above, 
readjudicate the issues on appeal, to include 
the issue of entitlement to a TDIU.  If the 
claims remain denied, then furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for response 
before returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


